Citation Nr: 1105649	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  04-44 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. 1151 for a back 
disability.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, I.B., and R.S.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to April 1967.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO) 
which denied entitlement to compensation under 38 U.S.C. 1151 for 
residuals of a back surgery.

The Veteran testified at a video conference hearing before the 
undersigned Veterans Law Judge in April 2006; the hearing 
transcript has been associated with the claims file.

In a July 2009 decision, the Board affirmed the RO's denial of 
the benefit on appeal.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court or 
CAVC).  In April 2010, the Court vacated that Board's decision 
and remanded the case to the Board for readjudication in 
compliance with an April 2010 Joint Motion for Remand.  The Board 
remanded the case for further development in October 2010.  
Development has been completed and the case is once again before 
the Board for review.  


FINDING OF FACT

The Veteran does not have an additional back disability as a 
result of VA treatment in October 2000; there is no showing of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment; and the Veteran is not shown to have additional 
disability due to an event not reasonably foreseeable.  





CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 
1151 for a back disability are not warranted.  38 U.S.C.A. §§ 
1151, 5102, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In a March 2004 letter, VA informed the Veteran of the evidence 
necessary to substantiate his claim for benefits under 38 
U.S.C.A. § 1151, evidence VA would reasonably seek to obtain, and 
information and evidence for which the Veteran was responsible.  

A February 2007 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This notice was not received prior to the initial 
rating decision.  Despite the inadequate timing of this notice, 
the Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO cured any VCAA notice deficiency by issuing the 
fully compliant notice in February 2007.  The RO readjudicated 
the case in a May 2009 supplemental statement of the case.  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a statement of the case or supplemental 
statement of the case can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  Id.  There is no 
indication that any notice deficiency reasonably affects the 
outcome of this case.  

The Veteran's service treatment records, VA and private treatment 
records, a VA examination report, a supplemental VA opinion, a 
Board hearing transcript, and lay statements have been associated 
with the claims file.  

The Veteran was afforded a VA examination in January 2009, and a 
supplemental medical opinion was provided by a different VA 
examiner in December 2010.  38 C.F.R. § 3.159(c)(4) (2010).  When 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in 
greater detail below, the Board finds that, cumulatively, the VA 
opinions obtained in this case are adequate as they are 
predicated on a review of the claims folder and medical records 
contained therein; contain a description of the history of the 
disability at issue; document and consider the Veteran's reported 
history, complaints, and symptoms; and contain an adequate 
opinion, responsive to questions posed on remand, based on the 
available evidence of record; and contain an adequate statement 
of the reasons and bases for the opinion rendered as the Board 
will discuss below.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  Therefore, the Board finds that all relevant 
evidence necessary for an equitable disposition of the Veteran's 
appeal has been obtained.  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of his 
claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B. Law and Analysis 

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability in the same manner as if such 
additional disability were service-connected.  For purposes of 
this section, a disability is a qualifying additional disability 
if the disability was not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either by a 
Department employee or in a Department facility.  In addition, 
the proximate cause of the disability must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination; or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002); see also VAOPGCPREC 
40-97. 

38 C.F.R. § 3.361(b) states that to determine whether a veteran 
has an additional disability, VA compares the veteran's condition 
immediately before the beginning of the hospital care, medical or 
surgical treatment, examination, training and rehabilitation 
services, or compensated work therapy program upon which the 
claim is based to the veteran's condition after such care, 
treatment, examination, services, or program has stopped.  VA 
considers each involved body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability due to hospital care, medical or surgical treatment, 
or examination must meet the causation requirements of this 
paragraph and paragraph (d)(1) or (d)(2) of this section.  Claims 
based on additional disability due to training and rehabilitation 
services or compensated work therapy program must meet the 
causation requirements of paragraph (d)(3) of this section.  
Actual causation is required.  To establish causation, the 
evidence must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's additional 
disability.  Merely showing that a veteran received care, 
treatment, or examination and that the veteran has an additional 
disability does not establish cause.  Hospital care, medical or 
surgical treatment, or examination cannot cause the continuance 
or natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure to 
timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or compensated 
work therapy program cannot cause the continuance or natural 
progress of a disease or injury for which the services were 
provided.  Additional disability or death caused by a veteran's 
failure to follow properly given medical instructions is not 
caused by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability is the action or event that directly caused the 
disability, as distinguished from a remote contributing cause.  
To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability (as explained in paragraph (c) of this 
section); and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or (ii) 
VA furnished the hospital care, medical or surgical treatment, or 
examination without the veteran's or, in appropriate cases, the 
veteran's representative's informed consent.  To determine 
whether there was informed consent, VA will consider whether the 
health care providers substantially complied with the 
requirements of § 17.32 of this chapter.  Minor deviations from 
the requirements of § 17.32 of this chapter that are immaterial 
under the circumstances of a case will not defeat a finding of 
informed consent.  Consent may be express (i.e., given orally or 
in writing) or implied under the circumstances specified in § 
17.32(b) of this chapter, as in emergency situations.  Whether 
the proximate cause of a veteran's additional disability or death 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of § 17.32 of this chapter.  To establish that the 
provision of training and rehabilitation services or a 
compensated work therapy  program proximately caused a veteran's 
additional disability, it must be shown that the veteran's 
participation in an essential activity or function of the 
training, services, or compensated work therapy program provided 
or authorized by VA proximately caused the disability or death.  
The veteran must have been participating in such training, 
services, or compensated work therapy program provided or 
authorized by VA as part of an approved rehabilitation program 
under 38 U.S.C. chapter 31 or as part of a compensated work 
therapy program under 38 U.S.C§ 1718.  It need not be shown that 
VA approved that specific activity or function, as long as the 
activity or function is generally accepted as being a necessary 
component of the training, services, or compensated work therapy 
program that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who is 
appointed by the Department in the civil service under title 38, 
United States Code, or title 5, United States Code, as an 
employee as defined in 5 U.S.C. § 2105; (ii) who is engaged in 
furnishing hospital care, medical or surgical treatment, or 
examinations under authority of law; and (iii) whose day-to-day 
activities are subject to supervision by the Secretary of 
Veterans Affairs.  A Department facility is a facility over which 
the Secretary of Veterans Affairs has direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not hospital 
care, medical or surgical treatment, or examination furnished by 
a Department employee or in a Department facility.  The following 
are not hospital care, medical or surgical treatment, or 
examination furnished by a Department employee or in a Department 
facility within the meaning of 38 U.S.C. § 1151(a): (1) hospital 
care or medical services furnished under a contract made under 38 
U.S.C. 1703; (2) nursing home care furnished under 38 U.S.C. § 
1720; (3) hospital care or medical services, including 
examination, provided under 38 U.S.C. § 8153 in a facility over 
which the Secretary does not have direct jurisdiction.

The Veteran alleges that an October 2000 laminectomy performed at 
the VA Medical Center in Little Rock, Arkansas resulted in 
additional disability of his lumbosacral spine.   

VA treatment records dated from 1997 to 2000 show that the 
Veteran was seen for low back pain which had gotten progressively 
worse.  A June 1999 CT myelogram of the lumbar spine showed 
moderate spinal stenosis at L2/3, L3/4, and L4/5 levels.  It did 
not appear to be severe enough to warrant surgical decompression 
at that time.  In addition, it was noted that the Veteran was 
obese, weighing 260 pounds, and with his weight, surgery may have 
a short-lived effect.  A January 2000 treatment report shows that 
the Veteran had a longstanding history of back pain.  It was 
noted that an MRI and CT of the lumbar spine showed extensive 
osteoarthritic changes plus spinal stenosis of the lower lumbar 
spine.  Pain radiated into the legs and the Veteran had numbness 
in the thigh.  The Veteran was scheduled to have surgery.  

An October 2000 consultation shows that the Veteran had a long 
history of back pain which had worsened over the past eight 
months.  The Veteran had significant weakness and numbness in the 
lower extremities which rendered him unable to walk.  On 
examination, the Veteran had some weakness in the left lower 
extremity.  He had numbness and tingling in the L2 and L3 
radicular distribution.  His gait was typical with anterior 
inflammation, characteristic of spinal canal stenosis.  An MRI 
showed stenosis of the spinal canal at L2/3 down to the L5/S1.  
The Veteran had some findings at the level of the conus at T12 
and L1.  The VA surgeon explained to the Veteran that surgery was 
aimed to prevent further worsening of his symptoms but there was 
some possibility that some improvement may occur, although this 
could not be guaranteed.  It was noted that the Veteran 
understood this and had the opportunity to freely ask questions, 
though his questions were answered.  The VA surgeon noted that 
risks and benefits of surgery were discussed, including "death, 
bleeding, infection, stroke, paralysis of flex, bowel/bladder, 
sexual function, or worsening of symptoms [sic]."  The Veteran 
understood this and wanted to proceed with surgery.  

The Veteran had a L2-L5 lumbar laminectomy on October 24, 2000 at 
the VA Medical Center in Little Rock.  He had a preoperative 
diagnosis of lumbar spinal stenosis.  It was noted that the 
Veteran had a perioperative complication of a dural tear and 
subsequent external lumbar drainage.  The Veteran's summary of 
admission showed that he had a history of low back pain to the 
point that he was not able to walk and was mobilized only with 
the aid of a walker.  He had significant pain in both lower 
extremities.  A neurodialogical work-up showed significant lumbar 
stenosis.  The surgeon noted that this was indication for 
surgery.  Risks and benefits were extensively discussed, and the 
Veteran fully understood, agreed, and consented for surgery.  The 
procedure note shows that laminectomies L2 though L5 were 
completed.  During the final removal of bone at the L5 level, a 
dural tear was encountered and patched with a dural graft, which 
was supplemented with some Gel foam.  The external lumbar 
drainage was placed more superiorly after it was sternalized 
though the lumbar muscles into the thecal sac.  It was connected 
to the drainage bag.  Closure was then performed with Vicryl 
followed by 2-0 Vicryl stitches.  The Veteran was able to move 
both lower extremities without any limitations.

Physical therapy notes dated in October 2000 after the surgery 
show that the Veteran maintained a flexed forward posture in 
sitting and standing.  He required assistance for bed mobility 
and transfers.  He had decreased endurance and increased pain 
during movement.  November 2000 physical therapy notes show that 
the Veteran was progressing nicely with therapy.  He was using a 
rolling walker, and had gait training using a standing walker.  
The Veteran was able to be discharged home the next day after his 
therapy session.  It was noted that most likely, he would not 
need rehabilitation. 

A January 2001 VA primary care treatment report shows that the 
Veteran had post-operative drainage from a dura nick.  He 
complained of numbness in the palm, intermittent numbness of the 
left lateral chest and flank, and numbness of the right thigh, 
perineum and penis.  He had nausea for the duration of one week 
and persistent vertigo.  He had stiffness of the low back, which 
was slowly improving.  Low back pain was markedly decreased.  An 
October 2001 note shows that the Veteran had a multi lumbar 
laminectomy for spinal stenosis with partial relief of pain, 
although he continued to have weakness and pain in the lower 
extremities.  The Veteran had been diagnosed with spinal stenosis 
and cauda equina symptoms.  At that time, the Veteran used no 
analgesics but had difficulty standing and walking.  He had 
episodic vertigo.

VA treatment reports dated from 2001 to 2007 reflect current 
diagnoses of status post multi lumbar laminectomy for cauda 
equina syndrome with dural leak, spinal stenosis, osteoarthritis, 
and radiculopathy.  The Veteran continued to have complaints of 
worsening back pain and radiculopathy.  He used a wheelchair for 
ambulation.  A September 2002 treatment note shows that the 
Veteran reported that his surgery went wrong, that his dura was 
torn, and that they drained his spinal fluid.  He indicated that 
he had pressure behind his eyes and temporal lobe, and problems 
with his equilibrium.  The Veteran had a March 2003 diagnosis of 
status post multi lumbar laminectomy for cauda equina syndrome 
with dural leak.  An April 2004 MRI report shows that the Veteran 
had slowing of the right phrenic nerve compatible with 
axonstenosis, and right C4-5 and a little C6 nerve root 
irritability.

The Veteran submitted a February 2005 private MRI of the cervical 
spine.  It was noted that the Veteran had a limited examination 
as he was unable to cooperate to obtain necessary imaging 
sequences.  He had large disc herniation at C5/6, small disc 
bulges at C3/4, and possible C4/5.  The Veteran had mild cord 
compression at C5/6.  There were no gross signal abnormalities 
noted in the cord, however the evaluation was limited due to 
motion. 

The Veteran claims that negligent treatment during his October 
2000 surgery left him confined to a wheelchair.  In a May 2004 
lay statement the Veteran reported that subsequent to his 
surgery, the VA surgeon who performed the surgery stated that the 
surgery went wrong, that he had torn into the spinal sac or dura, 
and that he was sorry this happened.  The Veteran reported that a 
second physician, who was present in the hospital room, also 
indicated that his surgery went wrong. The Veteran described 
problems he had after the surgery including, pain, leakage of 
spinal fluid, lower extremity weakness, cramping, numbness, bowel 
problems, and nausea.  The Veteran attributed his current back 
problems to negligence or lack of experience of the VA surgeon 
who performed his surgery. 

The Veteran submitted a September 2004 lay statement from R.S.  
He stated that he accompanied the Veteran for a checkup after his 
surgery.  R.S. stated that the Veteran wanted to know what 
happened to cause the gouge in his spinal cord.  He stated that 
the doctor told the Veteran that his vertebrae were too large to 
get out, and in enlarging the incision, he cut into the spinal 
cord.  

During a April 2006 Board hearing, the Veteran described his pre-
surgery consultation, indicating that he was not comfortable with 
the surgery as it sounded very serious to him.  He stated that he 
was given a release paper to sign, indicating he did not have a 
choice but to sign the paper.  The surgeon stated he would not 
perform the surgery if he did not sign the release.  The Veteran 
indicated that he had been in pain, had taken a tremendous amount 
of medication, and could not function.  Therefore, he signed the 
paper even though he verbalized to the VA surgeon that did not 
like the procedure and disagreed with it.  

The Veteran reported that prior to his operation, the surgeon 
indicated that he was going to go make a three-inch incision.  He 
stated that when he woke up, he had a 13 inch gouge up his back 
instead of three inches, and that he was given antibiotics 
intravenously in both arms.  According to the Veteran, the VA 
surgeon stated that he had "nicked" into the spinal cord or 
dura.  The VA surgeon stated that the surgery "went wrong" 
while they were removing big pieces of bone out of the incision.  
The Veteran reported being in terrible pain after the surgery.  
He indicated that he was seen by the chief surgeon at the VA 
Medical Center.  The Veteran testified that the chief surgeon 
stated that the VA surgeon did not nick his spinal cord, he 
gouged it.  According to the Veteran, the chief surgeon also 
stated that the situation went wrong.  The Veteran stated that 
ever since his surgery, he had sexual dysfunction, urinary 
problems, bowel problems, muscle weakness, spasms in the legs, 
and numbness.  The Veteran stated that R.S. had come to pick him 
up when he was discharged.  He stated that he asked the surgeon 
what he had done to him; and that the surgeon stated that it was 
his fault because his vertebrae were enormous.  R.S. testified 
that the surgeon appeared nervous and agitated when questioned by 
the Veteran, would not look him in the face, and just turned 
around and walked away from him.  

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been shown 
to be capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

However, the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well. Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  Once evidence 
is determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno, supra.  

The Veteran has reported that his dura was gouged during an 
October 2000 lumbar laminectomy.  He reports that he was told 
that the surgery went wrong, and he attributes the current 
increase in his back disability to his October 2000 surgery.  In 
the present case, the Veteran is competent to describe his 
conversations with his physicians prior to and after his surgery.  
He has also provided competent testimony with respect to his 
symptomatology after his surgery.  The Board finds, further, that 
the Veteran is credible in this case.  The Veteran reported that 
his dura was cut during his surgery, and described a post-surgery 
drainage of spinal fluid.  His reports are supported by VA 
operative notes.  During surgery, the Veteran had a complication 
of a dural tear, which was patched with a dural graft.  The 
Veteran had post-operative external lumbar drainage.  

The Veteran is competent to report that he was told that his 
surgery went wrong.  His reports have been consistent in his lay 
statements in the medical record.  This is further supported by 
the operative report, which shows that the dural tear was a 
complication encountered during surgery.  The Veteran's 
statements, however, cannot be considered as competent evidence 
which relates his current complaints or an increase in his back 
disability to the October 2000 surgery.  Further, the Veteran is 
not competent to testify that his surgical complication was due 
to negligence or lack of proper skill as these are medical 
questions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1991) (holding that a lay witness can provide an "eye-witness" 
account of visible symptoms, but cannot offer evidence that 
requires medical knowledge, such as causation or etiology of a 
disease or injury).  See also 38 C.F.R. § 3.159(a)(2).

It is clear that the Veteran had a perioperative complication of 
a dural tear during an October 2000 surgery.  The Veteran 
underwent physical therapy after his surgery, and was eventually 
issued a standing walker, and was discharged home.  VA treatment 
records show that since that time, the Veteran's back disability 
has increased, and he now uses a wheelchair to ambulate.  The 
Veteran also has radiculopathy, slowing of the right phrenic 
nerve, and vertigo which he relates to his October 2000 surgery.  

The Veteran's back disability increased in severity since October 
2000; however, it was unclear if this increase was a qualifying 
"additional disability" within the meaning of 38 U.S.C.A. § 
1151; i.e. if the Veteran had additional disability "caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran" and the proximate cause of the disability 
was due to "carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part of 
the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not reasonably 
foreseeable."  See 38 U.S.C.A. § 1151.  The Board notes in this 
regard that VA treatment records show that the Veteran had a 
diagnosis of spinal stenosis at L2-L5 prior to an October 2000 
surgery and he was unable to walk without the aid of a walker.  
The Veteran is not competent to provide testimony on whether he 
sustained additional disability due to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on the part of VA; therefore, the Board finds that 
competent medical evidence is required in this regard. 
  
A January 2009 VA examination was completed by the Chief of the 
VA Medical Center Orthopedic Section.  The entire claims folder 
was reviewed.  VA computer records were also reviewed.  The 
Veteran was interviewed.  VA clinical records as well as 
treatment reports from the Veteran's October 24, 2000 surgery 
were reviewed and discussed.  The examiner noted that according 
to the operative report, a dural tear was noted during the final 
stage of the procedure while bone was being removed from L5.  The 
tear was patched and a drain was inserted for the Veteran's 
cerebrospinal fluid leak.  Following surgery, there were some 
notes that indicate that his wound was dry, but there was 
drainage of cerebrospinal fluid in the drainage system.  

The Veteran reported having marked pain following the surgery; 
however, the examiner stated that the notes did not indicate any 
specific post-operative complications.  The Veteran recalled that 
the drain was left in place for approximately three days.  The 
Veteran reported that he had lost approximately 45 pounds by the 
time he left the hospital.  The notes indicated that he required 
intermittent catheterizations for his bladder while he was in the 
hospital.  The Veteran did not have to self-catheterize after he 
was discharged home.  The nurses discharge instructions were 
reviewed.  The Veteran noted problems with nausea/vomiting and 
vertigo after he returned home.  He also reported that he had 
only intermittent control of his bowel and bladder function for 
several months.  His back pain gradually improved while he was in 
the hospital and over the next year.  The Veteran reported that 
drainage stopped after another 7 to 10 days.  However, he 
reported a couple of occasions when he developed slight drainage 
over the course of the following few weeks.  He had not had any 
drainage since then.  The Veteran felt that the lumbar surgery 
did not help him, but made him somewhat worse.  He had multiple 
complaints regarding a number of areas of his body.  He had more 
pain in his lower back than he had prior to his back surgery.  
The Veteran used a wheelchair most of the time ever since he 
underwent the surgery.  

The Veteran's medical history, diagnoses, medications, subjective 
history and complaints were noted.  A physical examination was 
completed.  X-rays were taken and were reviewed.  Anterior-
posterior and lateral films of the lumbar spine were noted to be 
less than optimal due to the size of the Veteran and the 
limitation of power for the x-ray machine in the clinic.  In 
addition, the Veteran was not able to lie down due to back pain.  
Standing films showed that there was moderate kyphotic deformity 
of the lumbar spine with prominent spondylophytes present at 
multiple levels.  No spondylolisthesis was noted.  There was very 
little curvature noted on the anterior-posterior view.  The 
Veteran was diagnosed with chronic low back pain following multi-
level lumbar laminectomies for spinal stenosis.  The examiner 
stated that the Veteran had marked lumbar spondylosis with a 
kyphotic deformity of his lower back.  The examiner stated, "I 
believe that this is due to the natural progression of his 
degenerative disease, not as a result of the surgical procedure 
that was performed by the neurosurgeons at the VAMC in Little 
Rock."  The examiner stated that he could certainly understand 
why the Veteran complained of severe pain in his lower back; 
however he could not relate his lumbar spine pathology to many of 
his other complaints.  

A December 2010 VA opinion was provided in conjunction with a 
review of the claims file.  Findings from a January 2009 VA 
examination and an October 2000 decompressive laminectomy were 
briefly noted.  Findings from VA treatment notes dated in January 
2010 and April 2010 were also noted.  The VA examiner concluded, 
after a review of the medical evidence that the treatment the 
Veteran received through the VA healthcare system had not 
resulted in additional disability due to carelessness, 
negligence, lack of proper skills, error in judgment, or similar 
instance of fault on the part of VA in furnishing hospital care, 
medical or surgical treatment, or examination.  The VA examiner 
also opined that the Veteran had not suffered an event not 
reasonably foreseeable.  The VA examiner reasoned that the 
Veteran had chronic low back pain and the history found in the 
record was consistent with musculoskeletal low back pain.  The VA 
examiner stated that the Veteran's operation resulted in an 
exacerbation or temporary worsening of the back pain as the 
operative region healed, but this did not materially alter the 
natural history of the disease.  In support of his conclusion, 
the VA examiner noted that an April 2010 VA treatment report 
shows that the Veteran's gait was normal and he had a normal 
neurological examination.  The VA examiner also cited a large 
volume of medical research showing the prevalence of back pain 
and degenerative disc disease in the United States as an 
inevitable process of aging.  

A January 2009 VA examination and a December 2010 VA opinion show 
that the Veteran did not sustain additional disability as a 
result of the treatment he received through the VA healthcare 
system.  Additionally, the December 2010 VA opinion shows that 
there was no carelessness, negligence, lack of proper skills, 
error in judgment, or similar instance of fault on the part of VA 
in furnishing hospital care, medical or surgical treatment, or 
examination, and the Veteran had not suffered an event not 
reasonably foreseeable.  

According to the United States Court of Appeals for Veterans 
Claims, "the probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches."  Guerrieri v. Brown, 
4 Vet. App. 467, 470 (1993).  The credibility and weight to be 
attached to these opinions is within the province of the Board. 
Id.  

In this case, the Board finds that the January 2009 VA 
examination and the December 2010 opinion provide competent and 
credible evidence showing that the Veteran had not sustained an 
additional disability as a result of the October 2000 surgical 
procedure.  The January 2009 VA examiner is a qualified 
orthopedic specialist and the December 2010 VA examiner was the 
Assistant Chief of Primary Care at the VA Medical Center.  Both 
physicians had the opportunity to review the medical evidence in 
the claims file, as well as the Veteran's lay statements.  The 
medical evidence reviewed and discussed by the VA examiners was 
factually accurate.  During the January 2009 VA examination, the 
Veteran was interviewed and his complaints and subjective history 
was discussed extensively in conjunction with his medical history 
shown by the record.  A physical examination was also completed.  
X-rays of the spine were reviewed and discussed.  The December 
2010 VA examiner had the opportunity to review findings from the 
January 2009 VA examination, as well as findings pertaining to 
the Veteran's treatment after his back surgery.  Based on all the 
evidence and on his expertise, the January 2009 VA examiner found 
that the Veteran had not sustained an additional disability as a 
result of the October 2000 surgical procedure, reasoning instead, 
based on findings from the examination, that the Veteran's 
current back complaints were due to the natural progression of 
his degenerative disease, not as a result of the surgical 
procedure that was performed by the neurosurgeons.  His 
conclusion was based on his extensive review and discussion of 
the medical evidence as provided by the record, and by the 
Veteran, as well as x-ray findings.  

The December 2010 VA examiner similarly found that the found that 
the Veteran had not sustained an additional disability as a 
result of the October 2000 surgical procedure, reasoning that the 
Veteran's operation resulted in an exacerbation or temporary 
worsening of the back pain as the operative region healed, but 
did not materially alter the natural history of the disease.  The 
December 2010 VA examiner found further support for his 
conclusion based on findings from an April 2010 VA treatment 
report, which showed that the Veteran had, at that time a normal 
gait, and normal neurological findings.  The Board notes, in this 
regard, that prior to the Veteran's surgery and during an October 
2000 consultation, the Veteran was found to have significant 
weakness and numbness in the lower extremities which rendered him 
unable to walk.  The VA examiner also cited a large volume of 
medical research in support of his conclusion that while the 
Veteran's operation may have resulted in an exacerbation of back 
pain, it did not materially alter the natural history of his 
degenerative disc disease.  The Board finds that the December 
2010 VA opinion is probative in this case, and that the January 
2009 VA opinion lends further support to this opinion.   Further, 
the Board finds that both VA examiners' opinions are supported by 
medical evidence which reflects the presence spinal stenosis at 
L2-L5 prior to an October 2000 surgery.  VA treatment records 
dated from 1997 to 2000 show that the Veteran's back disability 
had gotten progressively worse.  VA treatment records show that 
the Veteran's back had already deteriorated in the eight months 
prior to his surgery to the point where he was unable to walk 
without the aid of a walker.  An October 2000 consultation also 
showed that the Veteran's weakness and numbness in the lower 
extremities had rendered him unable to walk.  Further, VA 
treatment reports show that it was foreseeable that the Veteran's 
back disability could worsen despite surgery.  In June 1999, it 
was noted that with his weight, surgery may have a short-lived 
effect.  The Veteran's October 2000 surgical consultation shows 
that the VA surgeon explained to the Veteran that surgery was 
aimed to prevent further worsening of his symptoms, but it was 
also noted that this could not be guaranteed.  In light of the 
foregoing, the Board finds that the Veteran did not have 
additional disability caused by hospital care, or medical or 
surgical treatment furnished to the Veteran by VA; his current 
disability picture is instead shown by competent and credible 
evidence to be due to the natural progression of his back 
disability.  

The Board notes that even if the Veteran were found to have 
additional disability caused by hospital care, medical or 
surgical treatment furnished to the Veteran, there is no showing 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment.  See 38 U.S.C.A. § 1151.  Further, any complications 
which occurred in conjunction with the Veteran's surgical 
treatment were not shown to be due to an event not reasonably 
foreseeable.  

In light of the foregoing, the Board finds that compensation 
under 38 U.S.C. 1151 for a back disability claimed as due to VA 
medical treatment is not warranted.  The appeal is accordingly 
denied.  In making this determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.


ORDER

Entitlement to compensation benefits pursuant to the provisions 
of 38 U.S.C.A § 1151 for a back disability is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


